Claim Amendments Authorized Via Telephonic Interview
1.	As explained in the attached interview summary, examiner telephoned applicant’s representative requesting authorization to make the below claim amendments.  On 11/26/2021, applicant’s representative sent examiner an e-mail (see attached copy) authorizing these amendments.
Claims
1.	(Currently amended) A display device, comprising a first substrate, a photosensitive layer, a liquid crystal layer, a second substrate, and a collimation layer that are stacked successively;
wherein the photosensitive layer comprises a plurality of photosensitiveunits;
wherein the second substrate comprises a plurality of display units and a shutter layer having a plurality of first holes, any adjacent two of the plurality of display units are spaced by the shutter layer, and each of the first holes is located between any adjacent two different ones of the plurality of display units;
wherein the collimation layer comprises a plurality of collimators, each of the plurality of collimators defines a second hole, the second hole is communicated with a corresponding one of the first holes and faces a corresponding one of the photosensitive units, and a light signal passes through the second hole and the corresponding one of the first holes and reaches the corresponding one photosensitive unit;
wherein a plurality of display-driving units are arranged on the first substrate and in a first array comprising a plurality of rows and a plurality of columns;

wherein each row of the first array is located between any adjacent two rows of the second array, and each column of the first array is located between any adjacent two columns of the second array; and
wherein the display-driving units have an effective operation time alternated with that of 

2.	(Original) The display device of claim 1, wherein the display device has a display surface comprising a display area, and projections of the plurality of photosensitive units on the display surface are located in the display area.

3.	(Previously presented) The display device of claim 1, wherein the display device has a display surface, each collimator is made from light-absorbing material, and an extension direction of the second hole is perpendicular to the display surface.

4.	(Original) The display device of claim 1, wherein a ratio of a section width of the second hole to a depth of the second hole is less than 0.2.

5.	(Original) The display device of claim 1, wherein the shutter layer is located between the collimation layer and the plurality of photosensitive units, and projections of the plurality of collimators on the second substrate are located on the shutter layer.



7.	(Original) The display device of claim 1, wherein the plurality of photosensitive units are arranged in an array, and the plurality of photosensitive units comprise one or more of a plurality of stray light photosensitive units, a plurality of noise photosensitive units, and a plurality of infrared photosensitive units.

8.	(Canceled)

9.	(Currently amended) The display device of claim 7, wherein the plurality of photosensitive units comprise [[a ]]stray light photosensitive units, the display device further comprises a cover plate comprising a display surface and a back surface that are opposite to each other, an ink layer is arranged on the back surface, projections of the stray light photosensitive units on the back surface are located in an area where the ink layer is located, and the ink layer is configured for blocking an external light signal penetrating into the cover plate.

10.	(Original) The display device of claim 9, wherein the ink layer is arranged near an edge of the back surface.

11.	(Canceled)

 units, the display device further comprises a blocker, the blocker is arranged on a collimator facing a corresponding one of the noise photosensitive units and is configured for blocking the second hole of the collimator.

13.	(Canceled)

14.	(Previously presented) The display device of claim 1, wherein the photosensitive layer further comprises a plurality of circuit units arranged in an array comprising a plurality of rows and a plurality of columns.

15-16.	(Canceled)

17.	(Currently amended) An electronic device, comprising: 
a housing; and
a display device installed in the housing and comprising a first substrate, a photosensitive layer, a liquid crystal layer, a second substrate, and a collimation layer that are stacked successively;
wherein the photosensitive layer comprises a plurality of photosensitive units;
wherein the second substrate comprises a plurality of display units and a shutter layer having a plurality of first holes, any adjacent two of the plurality of display units are 
wherein the collimation layer comprises a plurality of collimators, each of the plurality of collimators defines a second hole communicated with a corresponding one of the first holes and facing a corresponding one of the photosensitive units, and a light signal passes through the second hole and the corresponding one of the first holes and reaches the corresponding one photosensitive unit;
wherein a plurality of display-driving units are arranged on the first substrate and in a first array comprising a plurality of rows and a plurality of columns;
wherein the plurality of photosensitive units are arranged in a second array comprising a plurality of rows and a plurality of columns;
wherein each row of the first array is located between any adjacent two rows of the second array, and each column of the first array is located between any adjacent two columns of the second array; and
wherein the display-driving units have an effective operation time alternated with that of 

18.	(Original) The electronic device of claim 17, wherein the plurality of photosensitive units are arranged in an array and comprise one or more of a plurality of stray light photosensitive units, a plurality of noise photosensitive units, and a plurality of infrared photosensitive units.


wherein the photosensitive layer comprises at least one photosensitive unit;
wherein the second substrate comprises a plurality of display units and a shutter layer having a plurality of first holes, any adjacent two of the plurality of display units are spaced by the shutter layer, and one of the first holes is located between any adjacent two different ones of the plurality of display units;
wherein the collimation layer comprises a plurality of collimators, each of the plurality of collimators defines a second hole, the second hole is communicated with a corresponding one of the first holes and faces a corresponding one of the at least one photosensitive unit, and a light signal passes through the second hole and the corresponding one of the first holes and reaches the corresponding one photosensitive unit;
wherein a plurality of display-driving units are arranged on the first substrate and in a first array comprising a plurality of rows and a plurality of columns;
wherein the at least one photosensitive unit includes a plurality of photosensitive units arranged in a second array comprising a plurality of rows and a plurality of columns;
wherein each row of the first array is located between any adjacent two rows of the second array, and each column of the first array is located between any adjacent two columns of the second array; and


20.	(Previously presented) The electronic device of claim 19, wherein at least one photosensitive unit is arranged in an array comprising one or more of a plurality of stray light photosensitive units, a plurality of noise photosensitive units, and a plurality of infrared photosensitive units.
Allowed Claims
2.	Claims 1-7, 9-10, 12, 14 and 17-20 are allowed.  
Reasons for Allowance
3.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Independent claim 1 identifies the distinct features: “wherein the display-driving units(FIG. 6: 1a1) have an effective operation time alternated with that of photosensitive units(FIG. 6: 41) in a same row or column”, with all other limitations 
The closest prior art, U.S. Patent Pub. No. 2019/0056613 A1 to Wang et al. (“Wang”) and U.S. Patent Pub. No. 2018/0357460 A1 to Smith et al. (“Smith”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	More specifically as to claim 1, an embodiment of Wang discloses a display device (Fig. 5A; ¶0045), comprising a first substrate(101)(Fig. 5A; ¶0045), a photosensitive layer(300)(Fig. 5A; ¶0045), a liquid crystal layer(103)(Fig. 5A; ¶0045), a second substrate(102)(Fig. 5A; ¶0045), and a collimation member(410)(Fig. 5A; ¶0045) that are stacked successively (Fig. 5A: 101, 300, 103, 410; ¶0045);
wherein the photosensitive layer(300)(Fig. 5A; ¶0045) comprises a plurality of photosensitive units(300)(Fig. 5A; ¶0045); 
wherein the second substrate(102)(Fig. 5A; ¶0045) comprises a plurality of display units(large spaces between portions of 420 that are directly above the oval shaped portions of the LCD layer 103)(Fig. 5A; ¶0059) and a shutter layer(small spaces between portions of 420 that are directly above the light sensing devices  having a plurality of first holes(small spaces between portions of 420 that are directly above the light sensing devices 300)(Fig. 5A; ¶0059), any adjacent two of the plurality of display units(large spaces between portions of 420 that are directly above the oval shaped portions of the LCD layer 103)(Fig. 5A; ¶0059) are spaced by the shutter layer(small spaces between portions of 420 that are directly above the light sensing devices 300)(Fig. 5A; ¶0059), and each of the first holes(small spaces between portions of 420 that are directly above the light sensing devices 300)(Fig. 5A; ¶0059) is located between any adjacent two different ones of the plurality of display units(large spaces between portions of 420 that are directly above the oval shaped portions of the LCD layer 103)(Fig. 5A; ¶0059); 
and a light signal passes through one of the first holes(small spaces between portions of 420 that are directly above the light sensing devices 300)(Fig. 5A; ¶0059) and reaches the corresponding one photosensitive unit(300)(Fig. 5A; ¶0045); 
wherein a plurality of liquid crystal display units(103)(Fig. 5A; ¶0045) are arranged on the first substrate(101)(Fig. 5A; ¶0045) and in a first array comprising a plurality of rows and a plurality of columns(Fig. 5A: 103; ¶0045 – FIG. 5A depicts a slice view of a display device {FIG. 5} showing liquid crystal units {FIG. 5: 103} with four columns in one row of the inherently many rows that exist);
wherein the plurality of photosensitive units(300)(Fig. 5A; ¶0045) are arranged in a second array comprising a plurality of rows and a plurality of columns(300)(Fig. 5A; ¶0045 – FIG. 5A depicts a slice view of a display device {FIG. 5} showing photosensitive units {FIG. 5: 300} with three columns in one row of the .
The embodiment of Wang does not expressly disclose a collimation layer; wherein the collimation layer comprises a plurality of collimators, each of the plurality of collimators defines a second hole, the second hole is communicated with a corresponding one of the first holes and faces a corresponding one of the photosensitive units, and a light signal passes through the second hole and the corresponding one of the first holes and reaches the corresponding one photosensitive unit;
a plurality of display-driving units;
wherein each row of the first array is located between any adjacent two rows of the second array, and each column of the first array is located between any adjacent two columns of the second array; and
wherein the display-driving units have an effective operation time alternated with that of photosensitive units in a same row or column.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Another embodiment of Wang disclose a collimation layer(410)(Fig. 5B; ¶0061); wherein the collimation layer comprises a collimator(410)(Fig. 5B; ¶0061), the collimator(410)(Fig. 5B; ¶0061) defines a second hole(hole between portions of , the second hole(hole between portions of 410)(Fig. 5B; ¶0061) is communicated with a corresponding one of the first holes(hole between portions of 420)(Fig. 5B; ¶0061) and faces a corresponding one of the photosensitive units(300)(Fig. 5B; ¶0061), and a light signal passes through the second hole(hole between portions of 410)(Fig. 5B; ¶0061) and the corresponding one of the first holes(hole between portions of 420)(Fig. 5B; ¶0061) and reaches the corresponding one photosensitive unit(300)(Fig. 5B; ¶0061).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiment of Wang with the another embodiment of Wang to provide a display device that is better able to prevent stray light from entering a photosensitive unit.  Below is Fig. 5A of Wang edited to show the combined teachings.

    PNG
    media_image4.png
    469
    1152
    media_image4.png
    Greyscale

The cited embodiments of Wang teach a collimation layer (The embodiment of Wang: Fig. 5A: 410, 414; ¶0045; the another embodiment of Wang: Fig. 5B: 410; ¶0061 – see the above edited figure showing the combined teachings); wherein the collimation layer comprises a plurality of collimators (The embodiment of Wang: Wang: Fig. 5B: 410; ¶0061 – see the above edited figure showing the combined teachings), each of the plurality of collimators defines a second hole (The embodiment of Wang: Fig. 5A: 410, 414; ¶0045; the another embodiment of Wang: Fig. 5B: each hole between portions of 410; ¶0061 – see the above edited figure showing the combined teachings), the second hole (The embodiment of Wang: Fig. 5A: 410, 414; ¶0045; the another embodiment of Wang: Fig. 5B: each hole between portions of 410; ¶0061 – see the above edited figure showing the combined teachings) is communicated with a corresponding one of the first holes (The embodiment of Wang: Fig. 5A: small spaces between portions of 420 that are directly above the light sensing devices 300; ¶0059; the another embodiment of Wang: FIG. 5B: hole between portions of 420; ¶0061) and faces a corresponding one of the photosensitive units (The embodiment of Wang: Fig. 5A: 300; ¶0045; the another embodiment of Wang: Fig. 5B: 300; ¶0061), and a light signal passes through the second hole and the corresponding one of the first holes and reaches the corresponding one photosensitive unit (The embodiment of Wang: Fig. 5A: small spaces between portions of 420 that are directly above the light sensing devices 300, 300; ¶0059; the another embodiment of Wang: Fig. 5B; holes between portions of 410 and 420, 300; ¶0061).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Smith discloses wherein a plurality of display-driving units(circles such as 302)(FIG. 3; ¶¶0079, 0088) are arranged in a first array comprising a plurality of rows and a plurality of columns(FIG. 3: columns of circles such as 302; ¶¶0079, 0088);
wherein each row of the first array (FIG. 3: circles such as 302; ¶¶0079, 0088) is located between any adjacent two rows of the second array (FIG. 3: squares such as 310 and 332; ¶¶0089-0090, 0115, especially – “the light detector(s) 805 detects returned light that contains light reflected, or scattered by the object(s) 810…the light detector 805 also detects other light, such as ambient light, environmental light, or background noise”), and each column (FIG. 3: columns of circles such as 302; ¶¶0079, 0088) of the first array (FIG. 3: circles such as 302; ¶¶0079, 0088) is located between any adjacent two columns of the second array (FIG. 3: columns of squares such as 310 and 332; ¶¶0089-0090, 0115, especially – “the light detector(s) 805 detects returned light that contains light reflected, or scattered by the object(s) 810…the light detector 805 also detects other light, such as ambient light, environmental light, or background noise”).
Wang with Smith to provide a display device that conserves power and is more sensitive to touch inputs on the outer periphery of the display area.
Wang modified by Smith does not teach and wherein the display-driving units have an effective operation time alternated with that of photosensitive units in a same row or column, with all other limitations as claimed.  Moreover, since Wang modified by Smith teaches the photosensitive units are used to detect light originating from the display driving units that is reflected a finger (Wang: Fig. 5A: 103, 300; ¶¶0037-0038, 0045; Smith: FIG. 3: circles such as 302; ¶¶0079, 0088), these components would have to operate at the same time to be able to work together to detect the finger.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Independent claim 17 identifies the distinct features: “wherein the display-driving units(FIG. 6: 1a1) have an effective operation time alternated with that of photosensitive units(FIG. 6: 41) in a same row or column”, with all other limitations as claimed.
Wang et al. (“Wang”) and U.S. Patent Pub. No. 2018/0357460 A1 to Smith et al. (“Smith”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

More specifically as to claim 17, an embodiment of Wang discloses a display device (Fig. 5A; ¶0045) comprising a first substrate(101)(Fig. 5A; ¶0045), a photosensitive layer(300)(Fig. 5A; ¶0045), a liquid crystal layer(103)(Fig. 5A; ¶0045), a second substrate(102)(Fig. 5A; ¶0045), and a collimation member(410)(Fig. 5A; ¶0045) that are stacked successively (Fig. 5A: 101, 300, 103, 410; ¶0045);
wherein the photosensitive layer(300)(Fig. 5A; ¶0045) comprises a plurality of photosensitive units(300)(Fig. 5A; ¶0045); 
wherein the second substrate(102)(Fig. 5A; ¶0045) comprises a plurality of display units(large spaces between portions of 420 that are directly above the oval shaped portions of the LCD layer 103)(Fig. 5A; ¶0059) and a shutter layer(small spaces between portions of 420 that are directly above the light sensing devices  having a plurality of first holes(small spaces between portions of 420 that are directly above the light sensing devices 300)(Fig. 5A; ¶0059), any adjacent two of the plurality of display units(large spaces between portions of 420 that are directly above the oval shaped portions of the LCD layer 103)(Fig. 5A; ¶0059) are spaced by the shutter layer(small spaces between portions of 420 that are directly above the light sensing devices 300)(Fig. 5A; ¶0059), and each of the first holes(small spaces between portions of 420 that are directly above the light sensing devices 300)(Fig. 5A; ¶0059) is located between any adjacent two different ones of the plurality of display units(large spaces between portions of 420 that are directly above the oval shaped portions of the LCD layer 103)(Fig. 5A; ¶0059); 
a light signal passes through one of the first holes(small spaces between portions of 420 that are directly above the light sensing devices 300)(Fig. 5A; ¶0059) and reaches the corresponding one photosensitive unit(300)(Fig. 5A; ¶0045)
wherein a plurality of liquid crystal display units(103)(Fig. 5A; ¶0045) are arranged on the first substrate(101)(Fig. 5A; ¶0045) and in a first array comprising a plurality of rows and a plurality of columns(Fig. 5A: 103; ¶0045 – FIG. 5A depicts a slice view of a display device {FIG. 5} showing liquid crystal units {FIG. 5: 103} with four columns in one row of the inherently many rows that exist);
wherein the plurality of photosensitive units(300)(Fig. 5A; ¶0045) are arranged in a second array comprising a plurality of rows and a plurality of columns(300)(Fig. 5A; ¶0045 – FIG. 5A depicts a slice view of a display device {FIG. 5} showing photosensitive units {FIG. 5: 300} with three columns in one row of the inherently many rows that exist).
Wang does not expressly disclose an electronic device, comprising: a housing; and a display device installed in the housing; a collimation layer; and wherein the collimation layer comprises a plurality of collimators, each of the plurality of collimators defines a second hole communicated with a corresponding one of the first holes and facing a corresponding one of the photosensitive units, and a light signal passes through the second hole and the corresponding one of the first holes and reaches the corresponding one photosensitive unit;
a plurality of display-driving units;
wherein each row of the first array is located between any adjacent two rows of the second array, and each column of the first array is located between any adjacent two columns of the second array; and
wherein the display-driving units have an effective operation time alternated with that of photosensitive units in a same row or column.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Another embodiment of Wang disclose an electronic device (¶0062), comprising: a housing (¶0062 – electronic device, such as a mobile phone, tablet computer or a monitor, inherently has a housing); and a display device (Fig. 5B;  installed in the housing (Fig. 5B; ¶¶0061-0062 – electronic device, such as a mobile phone, tablet computer or a monitor, inherently has a housing in which the display {Fig. 5B} is installed); a collimation layer(410)(Fig. 5B; ¶0061); wherein the collimation layer comprises a collimator(410)(Fig. 5B; ¶0061), the collimator(410)(Fig. 5B; ¶0061) defines a second hole(hole between portions of 410)(Fig. 5B; ¶0061), the second hole(hole between portions of 410)(Fig. 5B; ¶0061) is communicated with a corresponding one of the first holes(hole between portions of 420)(Fig. 5B; ¶0061) and faces a corresponding one of the photosensitive units(300)(Fig. 5B; ¶0061), and a light signal passes through the second hole(hole between portions of 410)(Fig. 5B; ¶0061) and the corresponding one of the first holes(hole between portions of 420)(Fig. 5B; ¶0061) and reaches the corresponding one photosensitive unit(300)(Fig. 5B; ¶0061).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiment of Wang with the another embodiment of Wang to provide a display device in a popular consumer electronic produce (e.g., a phone or a tablet computer) that is better able to prevent stray light from entering a photosensitive unit.  Below is Fig. 5A of Wang edited to show the combined teachings of the display device of the electronic device.

    PNG
    media_image4.png
    469
    1152
    media_image4.png
    Greyscale

The cited embodiments of Wang teach an electronic device (The embodiment of Wang: Fig. 5A; ¶0045; The another embodiment of Wang: ¶0062), comprising: a housing (The another embodiment of Wang: ¶0062; ¶0062 – electronic device, such as a mobile phone, tablet computer or a monitor, inherently has a housing); and a display device installed in the housing (The another embodiment of Wang: ¶0062; Fig. 5B; ¶¶0061-0062 – electronic device, such as a mobile phone, tablet computer or a monitor, inherently has a housing in which the display {Fig. 5B} is installed); a collimation layer (The embodiment of Wang: Fig. 5A: 410, 414; ¶0045; the another embodiment of Wang: Fig. 5B: 410; ¶0061 – see the above edited figure showing the combined teachings); wherein the collimation layer comprises a plurality of collimators (The embodiment of Wang: Fig. 5A: 410, 414; ¶0045; the another embodiment of Wang: Fig. 5B: 410; ¶0061 – see the above edited figure showing the combined teachings), each of the plurality of collimators defines a second hole (The embodiment of Wang: Fig. 5A: 410, 414; ¶0045; the another embodiment of Wang: Fig. 5B: each hole between portions of 410; ¶0061 – see the above edited figure showing the combined teachings) communicated with a corresponding one of the first holes (The embodiment of Wang: Fig. 5A: small spaces between portions of 420 that are directly above the light sensing devices 300; ¶0059; the another embodiment of Wang: FIG. 5B: hole between portions of 420; ¶0061) and faces a corresponding one of the photosensitive units (The embodiment of Wang: Fig. 5A: 300; ¶0045; the another embodiment of Wang: Fig. 5B: 300; ¶0061), and a light signal passes through the second hole and the corresponding one of the first holes and reaches the corresponding one photosensitive unit (The embodiment of Wang: Fig. 5A: small spaces between portions of 420 that are directly above the light sensing devices 300, 300; ¶0059; the another embodiment of Wang: Fig. 5B; holes between portions of 410 and 420, 300; ¶0061).
Smith discloses wherein a plurality of display-driving units(circles such as 302)(FIG. 3; ¶¶0079, 0088) are arranged in a first array comprising a plurality of rows and a plurality of columns(FIG. 3: columns of circles such as 302; ¶¶0079, 0088);
wherein each row of the first array (FIG. 3: circles such as 302; ¶¶0079, 0088) is located between any adjacent two rows of the second array (FIG. 3: squares such as 310 and 332; ¶¶0089-0090, 0115, especially – “the light detector(s) 805 detects returned light that contains light reflected, or scattered by the object(s) 810…the light detector 805 also detects other light, such as ambient light, environmental light, or background noise”), and each column (FIG. 3: columns of circles such as 302; ¶¶0079, 0088) of the first array (FIG. 3: circles such as 302; ¶¶0079, 0088) is located between any adjacent two columns of the second array (FIG. 3: columns of squares such as 310 and 332; ¶¶0089-0090, 0115, especially – “the light detector(s) 805 detects 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of Wang with Smith to provide an electronic device that conserves power and is more sensitive to touch inputs on the outer periphery of the display area.
Wang modified by Smith does not teach and wherein the display-driving units have an effective operation time alternated with that of the photosensitive units in a same row or column, with all other limitations as claimed.  Wang modified by Smith does not teach and wherein the display-driving units have an effective operation time alternated with that of photosensitive units in a same row or column, with all other limitations as claimed.  Moreover, since Wang modified by Smith teaches the photosensitive units are used to detect light originating from the display driving units that is reflected a finger (Wang: Fig. 5A: 103, 300; ¶¶0037-0038, 0045; Smith: FIG. 3: circles such as 302; ¶¶0079, 0088), these components would have to operate at the same time to be able to work together to detect the finger.
Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692